

115 HRES 789 IH: Expressing support for designation of April 2018 as “Second Chance Month”.
U.S. House of Representatives
2018-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 789IN THE HOUSE OF REPRESENTATIVESMarch 19, 2018Mr. Cárdenas (for himself and Mr. Lewis of Minnesota) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for designation of April 2018 as Second Chance Month.
	
 Whereas every person is endowed with human dignity and value; Whereas redemption and second chances are American values;
 Whereas millions of American citizens have a criminal record; Whereas hundreds of thousands of individuals returned to their community from State and Federal prisons every year;
 Whereas returning citizens have paid their debt after committing a crime but still face significant barriers, also known as collateral consequences;
 Whereas many of these consequences are mandatory, taking effect automatically regardless of a nexus to public safety, the seriousness of the offense, the time passed since the offense, or the individual’s efforts to make amends or earn back the public’s trust;
 Whereas gaining meaningful employment is one of the most significant predictors of successful reentry and reducing future criminal activity;
 Whereas many individuals who have previously been incarcerated struggle to find employment because of both societal and legal barriers which are often not directly related to the offense committed or any proven public safety benefit;
 Whereas many States have laws which prohibit individuals with a criminal record from working in certain industries or obtaining professional licenses;
 Whereas education has also been shown to be a significant predictor of successful reentry; Whereas many individuals with a criminal record have lower levels of educational attainment than the general population and have significant difficulty acquiring admission to and funding for educational programs;
 Whereas many individuals convicted of certain crimes are barred from receiving the financial aid necessary to acquire additional skills and knowledge;
 Whereas many individuals with a criminal history also face significant barriers in securing a place to live;
 Whereas many individuals with criminal history are barred from seeking access to public housing; Whereas many people with a criminal history also face other significant barriers, such as an inability to regain voting rights, volunteer in their community, secure identification documentation, and significant debt as a result of their conviction and incarceration;
 Whereas these barriers prevent millions of Americans from contributing fully to their families and communities;
 Whereas these barriers can contribute to recidivism, which increases crime and victimization and decreases public safety;
 Whereas the inability to find gainful employment and other collateral consequences of conviction inhibit the economic mobility of people with criminal histories, which can negatively impact the well-being of their children and families for generations;
 Whereas the President in the 2018 State of the Union expressed, As America regains its strength, this opportunity must be extended to all citizens. That is why this year we will embark on reforming our prisons to help former inmates who have served their time get a second chance at life.;
 Whereas April 9, 2018, marks the 10-year anniversary of the Second Chance Act of 2008, which has provided reentry services to over 166,000 people in 49 states and the District of Columbia since its passage;
 Whereas the anniversary of the death of Charles Colson, who used his second chance following his incarceration for a Watergate-related crime to found Prison Fellowship, the Nation’s largest outreach to prisoners, former prisoners, and their families, falls on April 21, 2012; and
 Whereas the designation of April as Second Chance Month can contribute to increased public awareness about the impact of collateral consequences, the need for closure for those who have paid their debt, and opportunities for individuals, employers, congregations, and communities to extend second chances: Now, therefore, be it
	
 That the House of Representatives— (1)honors the work of communities, governmental entities, nonprofit organizations, congregations, employers, and individuals to remove unnecessary legal and societal barriers that prevent an individual with a criminal record from becoming a productive member of society; and
 (2)calls on the people of the United States to observe Second Chance Month through actions and programs that—
 (A)promote awareness of collateral consequences; and (B)provide closure for individuals who have paid their debts.
				